 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLTON R. CALLINS,                               No. 1:17-cv-00840-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    M. D. STAINER, et al.,
                                                        (Doc. No. 21)
15                       Defendants.
16

17          Plaintiff Carlton R. Callins is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 21, 2018, the assigned magistrate judge screened plaintiff’s complaint and found

21   certain of plaintiff’s claims to be cognizable. (Doc. No. 18.) Plaintiff was then directed either to

22   file a first amended complaint if he wished to attempt to cure the defects identified by the

23   magistrate judge, or else to notify the court that he wished to proceed only on those claims found

24   cognizable. (Id. at 12.) On June 18, 2018, plaintiff notified the court that he did not wish to file

25   an amended complaint and would proceed only on the claims found cognizable in the magistrate

26   judge’s screening order. (Doc. No. 19.) Accordingly, the assigned magistrate judge issued

27   findings and recommendations, recommending “that all claims and defendants be dismissed,

28   except for Plaintiff’s claims against Defendant C. Kyt for violation of the Eighth amendment for
                                                        1
 1   sexual harassment and/or assault; against Defendants Garrison, Zamora, Manson, Pfeiffer, and

 2   Duncan for failure to protect in violation of the Eighth Amendment; and against Defendants J.

 3   Cervantes, J. Guzman, J. Pena, J. Lopez, I. Padilla, and J. Escutia for excessive force in violation

 4   of the Eighth Amendment.” (Doc. No. 21 at 2.) The findings and recommendations were served

 5   on plaintiff and contained notice that any objections thereto were to be filed within fourteen days

 6   after service. (Id.) To date, no objections to the findings and recommendations have been filed,

 7   and the time in which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 9   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

10   court finds the findings and recommendations to be supported by the record and proper analysis.

11          Accordingly,

12          1.      The findings and recommendations issued on June 21, 2018 (Doc. No. 21) are

13                  adopted in full; and

14          2.      All claims and defendants are dismissed, except for plaintiff’s claims against

15                  defendant C. Kyt for violation of the Eighth Amendment for sexual harassment

16                  and/or assault; against defendants Garrison, Zamora, Manson, Pfeiffer, and

17                  Duncan for failure to protect in violation of the Eighth Amendment; and against

18                  defendants J. Cervantes, J. Guzman, J. Pena, J. Lopez, I. Padilla, and J. Escutia for

19                  excessive force in violation of the Eighth Amendment.

20   IT IS SO ORDERED.
21
        Dated:     October 3, 2018
22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        2
